SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1377
CAF 11-02268
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF AQUILA S.C.
--------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL           MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

DAVID C., JR., RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


PATRICIA M. MCGRATH, LOCKPORT, FOR RESPONDENT-APPELLANT.

BARBARA L. WIDRIG, MAYVILLE, FOR PETITIONER-RESPONDENT.

ROBERT W. SCHNIZLER, ATTORNEY FOR THE CHILD, JAMESTOWN, FOR AQUILA
S.C.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered October 20, 2011 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, adjudged that respondent David C., Jr. permanently neglected
the subject child, Aquila S.C. and transferred custody and
guardianship of the subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Emerald L.C. (___ AD3d ___ [Dec.
21, 2012]).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court